Citation Nr: 1030736	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1952 April 1953.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for bilateral 
hearing loss and assigned an initial disability rating of 40 
percent.  The Veteran was also pursuing an appeal for a claim for 
total disability due to individual unemployability (TDIU), which 
was denied by rating decision in January 2008.  The RO issued a 
statement of the case addressing that issue in October 2008.  In 
an October 2008 written statement, the Veteran withdrew the TDIU 
claim.  

The case was previously before the Board in June 2009 and was 
remanded for further development.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and the Board may proceed with review of the issues decided 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In his January 2008 Substantive Appeal, the Veteran indicated 
that he desired a hearing before the Board, and in April 2009, he 
withdrew his request.  As no other claim for a hearing remains 
pending, the Board may proceed to adjudicate the claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period, the Veteran has exhibited hearing 
loss in the right ear with a Numeric Designation of no more than 
VIII, and hearing loss in the left ear with a Numeric Designation 
of no more than VII.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
a bilateral hearing loss disability have not been met at any time 
since the claim was filed.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 
4.87, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2006, which substantially complied with the 
notice requirements for a service connection claim.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  


Nevertheless, the record reflects that the Veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
Veteran was notified that his claim was awarded with an effective 
date of March 17, 2006, the date of his claim, and a 40 percent 
rating was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the case 
that advised him of the applicable law and criteria required for 
a higher rating, and he demonstrated his actual knowledge of what 
was required to substantiate a higher rating in his notice of 
disagreement.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned the 
date of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his claims, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims such 
that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Increased Rating for Bilateral Hearing Loss

The Veteran is seeking an increased disability rating for 
bilateral hearing loss.  Service connection was granted effective 
March 2006, and a 40 percent rating has been continually in 
effect.  The Veteran contends that his hearing loss disability 
warrants a higher rating.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate periods 
of time based on facts found.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  It is the policy of VA to administer the law 
under a broad interpretation, consistent with the facts in each 
case, with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted without 
hearing aids.  38 C.F.R. § 4.85(a).

VA rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, based 
on the results of controlled speech discrimination tests together 
with the results of puretone audiometry tests.  38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
Average puretone decibel loss is located on Table VI along a 
horizontal axis, and percent of speech discrimination is located 
along a vertical axis.  These axes intersect to determine the 
Roman numeral designation for hearing impairment in each ear.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating under 
Code 6100.  

The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  When the puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be taken from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

The claims file contains VA treatment records which reflect that 
the Veteran was afforded an audiological evaluation in October 
2006, in which pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
Average
RIGHT
60
65
100
105
83
LEFT
65
70
80
95
78

Speech audiometry revealed speech recognition ability of 56 
percent correct in the right ear and 60 percent correct in the 
left ear.  The average pure tone threshold for the right ear was 
83 and 78 for the left ear.  These audiologic results produce a 
numeric designation of "VIII" for the right ear and "VII" for 
the left ear using Table VI.  Using Table VIa produces a numeric 
designation of "VII" for both ears.  When either of these 
numeric designations is applied to the rating criteria, the 
result is a 40 percent rating.  38 C.F.R. § 4.85, 4.86a.  

The Veteran submitted a private audiologic evaluation undertaken 
in August 2007, in which the results of the puretone audiometry 
test were presented in the form of a graph and were not 
numerically recorded.  Speech audiometry appeared to indicate 
speech recognition ability of 32 percent in the left ear and 68 
percent in the right ear.  However, the evidence submitted does 
not indicate that the Maryland CNC was used, and Board has no way 
of determining whether the test was conducted in accordance with 
VA regulations; therefore, the results of the test cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

The Veteran underwent a VA audiological examination in November 
2007, in which pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
Average
RIGHT
65
65
105
105
85
LEFT
65
65
80
95
76

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 76 percent in the left ear.  The 
average pure tone threshold for the right ear was 85; for the 
left, 76.  These audiologic results produce a numeric designation 
of "VIII" for the right ear and "V" for the left ear.  When 
these numeric designations are applied to the rating criteria, 
the result is a 30 percent rating.  38 C.F.R. § 4.85.  Using 
Table VIa produces a numeric desigination of "VIII" for the 
right ear and "VI" for the left ear.  When these numeric 
designations are applied to the rating criteria, the result is a 
40 percent rating.  38 C.F.R. § 4.86a. 

Pursuant to the Board's remand instructions VA audiological 
evaluation was performed in November 2009, in which pure tone 
thresholds were as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
60
65
105
105+
84
LEFT
60
65
80
95
75

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 74 percent in the left ear.  The 
average pure tone threshold was 84 for the right ear and 75 for 
the left.  These audiologic results produce a numeric designation 
of "VIII" for the right ear and "VI" for the left ear.  Using 
Table VIa produces the same numeric designations for both ears.  
When either of these numeric designations is applied to the 
rating criteria, the result is a 40 percent rating.  38 C.F.R. § 
4.85, 4.86a.  The examiner stated that the functional impact of 
the Veteran's hearing loss disability was that it causes 
difficulty in most listening situations, especially in the right 
ear, and that it has a significant effect on his occupation.  

Based on the foregoing evidence, the Board finds that the 
Veteran's bilateral hearing loss disability is not entitled to a 
disability rating in excess of the currently assigned 40 percent 
at any time during the period on appeal.  Accordingly, the claim 
is denied. 

Extraschedular Evaluation

The Veteran contends that his hearing loss impedes his ability to 
communicate and prevents him from maintaining employment, raising 
the issue of whether an extraschedular rating can be awarded 
under 38 C.F.R. § 3.321.  The Veteran's complaints related to 
hearing loss are considered under the appropriate diagnostic 
codes.  His hearing loss is manifested by difficulty hearing 
speech and the most recent VA examination included the examiner's 
observation that the functional impact of the Veteran's hearing 
disability was difficulty in all listening situations.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007)  The rating 
criteria contemplate speech reception thresholds and ability to 
hear spoken words on Maryland CNC testing.  Hence, the rating 
criteria contemplate the Veteran's symptomatology.  Referral for 
consideration of an extraschedular rating is therefore not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A disability rating in excess of 40 percent for bilateral hearing 
loss is denied.  


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


